IN THE MATTER OF THE PETITION                                                                  *     IN THE
FOR REINSTATEMENT OF
CHRISTOPHER BROUGHTON SHEDLICK                                                                 *     COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                               *     OF MARYLAND

                                                                                               *     Misc. Docket AG No. 91

                                                                                               *     September Term, 2021

                                                                                   ORDER

                       Upon consideration of the “Petition for Reinstatement Suspension of Six Months or

Less” and Bar Counsel’s Response to Verified Petition for Reinstatement, filed in the

above-captioned case, it is this 15th day of June, 2022,


                       ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                       ORDERED, that Christopher Broughton Shedlick is reinstated as a member of the

Bar of Maryland; and it is further


                       ORDERED, that the Clerk of the Court shall replace the name Christopher

Broughton Shedlick upon the register of attorneys entitled to practice law in this State and

certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-761(b).



 Pursuant to Maryland Uniform Electronic Legal
                                                                                     /s/ Matthew J. Fader
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.          Chief Judge
                            2022-06-15 12:13-04:00




Suzanne C. Johnson, Clerk